Name: 85/143/EEC: Commission Decision of 18 February 1985 terminating the anti-dumping proceeding concerning imports of certain boots with fitted ice skates originating in Czechoslovakia, Yugoslavia, Romania and Hungary
 Type: Decision
 Subject Matter: economic geography;  miscellaneous industries;  competition
 Date Published: 1985-02-22

 Avis juridique important|31985D014385/143/EEC: Commission Decision of 18 February 1985 terminating the anti-dumping proceeding concerning imports of certain boots with fitted ice skates originating in Czechoslovakia, Yugoslavia, Romania and Hungary Official Journal L 052 , 22/02/1985 P. 0048 - 0051*****COMMISSION DECISION of 18 February 1985 terminating the anti-dumping proceeding concerning imports of certain boots with fitted ice skates originating in Czechoslovakia, Yugoslavia, Romania and Hungary (85/143/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 9 thereof, After consultation within the Advisory Committee as provided for by that Regulation, Whereas: A. Procedure (1) In January 1984 the Commission received a request for initiation of an anti-dumping proceeding concerning imports of certain boots with fitted ice skates (figure-skating boots) originating in Czechoslovakia, from the German firm LICO-Sportschuhfabriken, Link & Co. GmbH, which accounts for almost the whole Community production of that product. The complaint contained evidence of dumping and of material injury resulting therefrom which was considered sufficient to justify initiating a proceeding. (2) The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the initiation of an anti-dumping proceeding concerning imports into the Community of certain boots with fitted ice skates, consisting of boots made of leather with blades attached, falling within subheading ex 97.06 C of the Common Customs Tariff (NIMEXE code 97.06-53), originating in Czechoslovakia, and commenced an investigation. (3) In June 1984, the Commission received from the same complainant a supplementary complaint requesting an extension of the proceeding to include imports of this product originating in Hungary, Romania and Yugoslavia. The supplementary complaint contained evidence of dumping and of material injury resulting therefrom which was considered sufficient to justify extension of the proceeding. (4) The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (3), the extension of the proceeding to imports of the goods concerned originating in Yugoslavia, Romania and Hungary. (5) The Commission officially advised the exporters and importers known to be concerned, the representatives of the exporting countries and the complainant of the initiation and extension of the proceeding, and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. All exporters and some importers made known their views in writing. All exporters and representatives of the exporting countries were heard by the Commission upon request. (6) The Commission gathered and examined all the information it considered necessary and carried out on-the-spot verifications at the premises of the following undertakings: (a) Community manufacturer: LICO-Sportschuhfabriken, Link & Co. GmbH, Lichtenfels-Schney, Federal Republic of Germany; (b) Importers: - Hanns Balzer, Lauterbach, Federal Republic of Germany, - Chemotrade GmbH, Augsburg, Federal Republic of Germany, - Tiger Sport, Becker KG, Augsburg, Federal Republic of Germany, - Wintersport Leerdam BV, Leerdam, Netherlands; (c) Exporter: VIKO OOUR Inkotrade, Vara ° zdin, Yugoslavia. The dumping investigation covered the period 1 February 1983 to 31 January 1984 in respect of imports from Czechoslovakia and the period 1 August 1983 to 31 July 1984 in the case of the other imports. B. Normal value (7) The normal value of the Yugoslav exports was ascertained from the domestic price of the Yugoslav manufacturer exporting the goods to the Community. (8) In order to determine whether the imports from Romania, Czechoslovakia and Hungary were being dumped, the Commission had to take into account the fact that these are non-market economy countries; it therefore had to base its calculations on the normal value in a country with a market economy. The complainant suggested Yugoslavia for this purpose. The exporters and importers raised no objections to this. (9) The Commission investigated this proposal and found that there were no especial differences as regards the volume and conditions of production in Yugoslavia as against the other exporting countries. It therefore concluded that the normal value could reasonably be determined on the basis of the selling prices on the Yugoslav market. C. Export prices (10) Export prices were determined on the basis of the prices actually paid or payable for the products sold for export to the Community. D. Comparison (11) In comparing the normal value with the export prices, the Commission took due account of all differences affecting the comparability of prices. Specific allowance was made for the fact that, in the case of some of the imports from Yugoslavia, Romania and Czechoslovakia, blades, rivets and hooks and eyes for manufacturing the goods were made available to the exporters free of charge by the importers. In addition, all the comparisons made allowance for differences in conditions of sale, and if necessary a correction was made so that export prices could be compared with the normal value at the same level of trade. For Yugoslavia these comparisons were made for the ex-works price and in the other cases for the price free-at-frontier of the exporting country, for each individual transaction. E. Dumping margins (12) The preliminary determination of the facts showed that there was dumping of imports of figure-skating boots originating in Yugoslavia, Romania, Czechoslovakia and Hungary, and that the dumping margin was equal to the amount by which the normal value established exceeded the price on export to the Community. These margins differed from one transaction and exporter to another; for the individual exporters investigated the weighted average margins were as follows: Yugoslavia 22,7 % Romania 17,6 % Czechoslovakia 60,0 % Hungary 8,6 %. F. Injury (13) As regards injury caused by the dumped imports, the Commission's investigation showed that imports of figure-skating boots originating in Czechoslovakia, Yugoslavia, Romania and Hungary fell from 648 000 pairs in 1980 to 252 000 in 1983 and 48 000 in the first half of 1984. Imports from these countries into the Federal Republic of Germany, the Member State most affected, fell from 348 000 pairs in 1980 to 151 000 in 1983 and 14 000 in the first half of 1984. Czechoslovakia's exports to the Community were 139 000 pairs in 1980, 140 000 in 1983 and 35 000 in the first half of 1984. Imports from the other three countries concerned fell sharply from 1980 to 1983, in the case of Yugoslavia, from 171 000 pairs to 54 000, in that of Romania from 286 000 to 44 000, and that of Hungary from 53 000 to 14 000. These three countries' exports of these goods to the Community in the first half of 1984 amounted to 13 000 pairs. (14) Sales of the goods concerned in the Community fell from about 1,7 million pairs in 1980 to some 500 000 in 1983, so that the market share accounted for by imports from Czechoslovakia, Yugoslavia, Romania and Hungary rose from 38,1 % in 1980 to 50 % in 1983, despite the absolute fall in quantities. This rise is due to the increasing market share taken by imports from Czechoslovakia, which rose from 8,2 to 27,8 % in 1983. In the same period the market shares of Romania and Hungary fell respectively from 16,9 to 8,7 % and from 3,1 to 2,8 %. Imports from Yugoslavia rose from 10,1 % of total Community consumption in 1980 to 10,7 % in 1983. These imports, however, went entirely to the German market, where their market share fell from 23,8 % in 1980 to 19 % in 1983. (15) In determining whether the dumped imports have caused any injury to a Community industry, the Commission also had to take into account the fact that the complainant, who accounted for over 90 % of Community production of figure-skating boots, had himself imported the goods concerned from Czechoslovakia. It follows from Article 4 (5) of Regulation (EEC) No 2176/84 that a Community producer who himself imports the dumped goods is thereby not automatically excluded from the injury investigation. In the case in point, however, the Commission had to take into account the following circumstances: the complainant was able to raise the market share of his own production (i.e excluding imported goods) from 7,8 % in 1981 to 18,2 % in 1982. Nonetheless, in the period 1980 to 1983, he regularly imported considerable quantities of the goods in question from Czechoslovakia. The largest consignments were imported in 1983, i.e. the larger part of the investigation period, and reached an index of 208 (1980=100). From 1982 to 1983, the complainant increased his imports by 85 %, even though the market share of his own production in the Community had more than doubled in the previous year, as described above. During the investigation period, the complainant was thus the largest importer of figure-skating boots from Czechoslovakia to Germany. He was also one of the German importers buying at the lowest prices. It therefore would be inappropriate, in this case, to conclude that the complainant, in continually increasing his imports of the dumped products, was merely protecting his market position against dumping practices on the part of Czechoslovakia. In view of this, the Commission considers that the determination of injury by Czech imports to a Community industry should be limited to the rest of Community producers. (16) In the course of the investigation, other Community producers did not supply the Commission with any information. The Commission therefore concludes that imports of figure-skating boots originating in Czechoslovakia have not caused any injury to a Community industry. (17) As regards injury caused to the Community industry as a whole by dumped imports of figure-skating boots from Yugoslavia, Romania and Hungary, the Commission established that imports from these three countries together fell from 509 000 pairs in 1980 to 112 000 pairs in 1983. During the investigation period 28 682 pairs were imported into the Community from Yugoslavia, 14 600 pairs from Romania and 13 281 pairs from Hungary. The market share of imports from these three countries in the Community fell from 29,9 % in 1980 to 22,3 % in 1983. (18) The Commission's enquiries also demonstrated that the figure-skating boots imported from these three countries were sold in the Community at prices equal to or higher than those at which the complainant was offering his dumped goods of Czech origin. Consequently, it could not be established that there had been price-undercutting of a like product in the Community, in the case of the imports from Yugoslavia, Romania and Hungary. (19) As regards the effect of the dumped imports on the Community industry, the Commission ascertained that Community production of boots with fitted ice skates fell by 45 % between 1980 and 1983. Taking into account the imported quantities, sales nonetheless fell by only 5 %. As consumption decreased sharply from 1980, as described above, the complainant, who is by far the largest Community producer, was able to increase his market share in the Community by 12,8 % from 1980 to 1983. On the German market he achieved an increase from 12,6 % in 1980 to 38 % in 1983. (20) In view of this situation, the Commission concludes that the dumped imports originating in Yugoslavia, Romania and Hungary caused no material injury to a Community industry. G. Termination of the proceeding (21) In these circumstances the anti-dumping proceeding concerning imports of certain boots with fitted ice skates, originating in Czechoslovakia, Yugoslavia, Romania and Hungary, should be terminated. (22) No objection to this course of action was raised in the Advisory Committee, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of certain boots with fitted ice skates, originating in Czechoslovakia, Yugoslavia, Romania and Hungary, is hereby terminated. Done at Brussels, 18 February 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No C 55, 28. 2. 1984, p. 3. (3) OJ No C 204, 3. 8. 1984, p. 4.